Citation Nr: 1224198	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-13 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Service connection for history of recurrent subluxation of the left shoulder, a bilateral knee condition, and pes planus (flat feet) was denied therein.  Service connection was granted and an initial 10 percent evaluation assigned effective January 10, 2007, for chronic plantar fasciitis.  The Veteran perfected an appeal as to each of these determinations.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter originally came before the Board in June 2010.  At that time, the issue of entitlement to service connection for a bilateral knee condition was split into two issues of entitlement to service connection for a left knee disability and the same for a right knee disability.  The issue of entitlement to service connection for history of recurrent subluxation of the left shoulder further impliedly was recharacterized as one concerning a left shoulder disability.  Every issue on appeal was remanded for additional development.  

All such development was completed or at least completed to a degree substantial enough, in consideration with all other development undertaken, to allow for adjudication on the merits with respect to the service connection issues comprising this matter.  Such may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In May 2012, the Board referred the service connection issues comprising this matter for a Veteran's Health Administration (VHA) expert opinion.  See 38 C.F.R. § 20.901(a).  Such opinion was received later that same month.  The Veteran and his representative are to be furnished a copy of any medical opinion requested and allowed 60 days to respond.  38 C.F.R. § 20.903(a).  Acknowledgement is given to the fact that this has not be done here.  However, the failure to do so does not result in any prejudice to the Veteran given that each service connection issue is resolved in his favor herein in light of the VHA expert opinion.

As no other potential problems with adjudication on the merits of the service connection issues comprising this matter are found, the following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has a left shoulder disability which is related to his service.

2.  The weight of the evidence shows that the Veteran has a left knee disability which is related to his service.

3.  The weight of the evidence shows that the Veteran has a right knee disability which is related to his service.

4.  The weight of the evidence shows that the Veteran's pes planus is a congenital disease, and the evidence shows that it is aggravated by his plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for establishing service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9, 4.57 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service connection for a left shoulder disability, for a left knee disability, for a right knee disability, and for pes planus is awarded herein.  This constitutes a full grant of the benefit sought regarding the first through fourth issues on appeal.  Any errors committed regarding the duty to notify or the duty to assist for these issues accordingly were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends in various claim documents as well as at the September 2009 Travel Board hearing that he began having left shoulder, bilateral knee, and feet problems during service and that these problems have persisted ever since.  With respect to his knees, he specifically attributes his problems to in-service running and playing football.  With respect to his left shoulder, he attributes his problems to playing basketball as well as to general training.  With respect to his feet, he attributes his problems to general training. 

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of the disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. § 3.307(d).

Secondary service connection described a relationship between an injury or disease resulting in a non-service-connected disability and a service-connected disability.  38 C.F.R. §§ 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires showing (1) that a current non-service-connected disability exists and (2) that it was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.  

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  Lay evidence is not sufficient to conclude that a condition was noted at entrance into service or clearly and unmistakably existed prior to service.  Paulson v. Brown, 7 Vet. App. 466 (1995) (holding that a lay person's account of what a physician may or may not have diagnosed is insufficient); Leshore v. Brown, 8 Vet. App. 406 (1995) (holding that the mere transcription of medical history does not transform it into competent medical evidence merely because the transcriber is a medical professional).  This evidence instead must be considered along with medical evidence and accepted medical principles.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1995).  

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where a preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Service connection may be established for a disease of congenital origin.  Indeed, a congenital disease can be incurred or aggravated in service in that it first manifests during service or preexisted service but progresses beyond its natural progression during service.  VAOPGCPREC 67-90 (July 18, 1990).  A congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).

With respect to bilateral flatfoot, it especially is important to distinguish whether the condition is congenital or acquired.  Depression of the arch but no evidence of abnormal callosities, areas of pressure, strain, or demonstrable tenderness is characteristic of a congenital condition which is not compensable.  For the acquired condition, depression of the longitudinal arch is not the essential feature.  Attention rather should be given to anatomical changes as compared to normal in the relationship of the foot and leg.  Other symptoms include pain, demonstrable tenderness, and limited motion.  38 C.F.R. § 4.57. 

An assessment of the probative value of all evidence, including medical evidence, must be undertaken by the Board.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Veteran's service treatment records document the following.  He reported foot problems at his July 1987 entrance examination but denied shoulder and knee problems.  Moderate asymptomatic pes planus was found.  The Veteran's upper and lower extremities were normal upon physical assessment.  In April 1988, no diagnosis was made following his complaint of left knee pain.  His pes planus again was noted to be asymptomatic in June 1989.  Also in June 1989, he complained of falling on his shoulder.  A diagnosis of strain was made, but follow up records reference the right rather than the left shoulder.  The Veteran reported a history of subluxations of both shoulders, however.  In September and November 1989, he received treatment for bilateral shoulder subluxations/dislocations.  Playing football was mentioned in November 1992.  The Veteran reported foot, knee, and shoulder trouble at his September 1995 exit examination.  Pes planus was found.  Patellofemoral syndrome (PFS) and recurrent bilateral shoulder subluxations additionally were referenced.  Yet the Veteran's upper and lower extremities were normal upon physical assessment.

Post-service private magnetic resonance imaging (MRI) of the Veteran's left knee was performed in February 2004.  It showed a complex tear of the posterior horn of the medial meniscus.  Arthroscopy with partial medial meniscectomy was performed at in April 2004.

A June 2006 private treatment record includes a diagnosis of pain in joint involving lower leg.  Tear of medial cartilage or meniscus of knee also first was diagnosed at that time.

As discussed above, the examiner who conducted the August 2007 VA examination reviewed the claims file, interviewed the Veteran regarding his pertinent medical history and symptoms, performed a physical assessment of him, and had X-rays taken.  These X-rays showed pes planus deformity and osteoarthritis of the left shoulder.  In the first report from this examination, diagnoses of mild flat foot condition with chronic plantar fasciitis bilaterally and recurrent subluxation of the left shoulder currently normal without evidence of subluxation and/or posttraumatic arthritis were made by the examiner.  In the second report, diagnoses of mild flat feet on both sides and normal left shoulder, with history of previous dislocation, were made.  

In October 2007, VA X-rays showed a "sclerotic density in the proximal tibia which may be related to periosteal reaction from chronic venous stasis, prior trauma or hyperemic state," with respect to the left knee and a "periosteal reaction at proximal tibia which may be related to prior trauma or chronic stress" as well as a "slight prominence of suprapatellar fat" suggestive of joint effusion with respect to the right knee.  Bilateral knee pain first was diagnosed.  Also first diagnosed was left shoulder pain.

November 2007 VA X-rays of the Veteran's left shoulder showed a "deformity at the inferior glenoid margin which may be related to Hill-Sachs fracture or dislocation in the past" and a "slight tilt of the scapula in external rotation."  Left shoulder osteoarthritis and pain was diagnosed.

Bilateral pes planus first was diagnosed by in a VA treatment record dated in June 2008.  This condition was noted to be congenital.

VA X-rays of the Veteran's left shoulder dated in July 2008 showed mild degenerative osteoarthritis at the glenohumeral joint.  MRI showed a "partial tear versus tendinosis of the rotator of cuff tendon" and a "questionable posterior labral tear."

A September 2008 VA treatment record contains a diagnosis of foot pain flat foot.

In an October 2008 VA treatment record, bilateral congenital pes planus with pronatory foot type and associated symptoms first was diagnosed by VA.

Private X-rays of the Veteran's left shoulder dated in November 2008 showed minimal degenerative osteoarthritis changes.  A diagnosis of pain in joint involving shoulder region first was made.  

Pain in joint involving ankle and foot first was diagnosed in an April 2009 private treatment record.  

In an April 2009 letter from private physician Dr. Z.H. to another private physician, it was noted that the Veteran was discharged from the military due to pain from his flat feet.

In a private treatment record dated in September 2009, flat foot first was diagnosed.

Dr. Z.H. opined that the Veteran's foot problems are "indirectly affecting [his] knee[s] by causing excessive wear and tear ... and putting additional strain ..." on them in a September 2009 letter.

Also in a letter dated in September 2009, private physician Dr. H.P. mentioned that the Veteran has arthritis status port arthroscopic surgery on the left knee.  Dr. H.P. also noted his review of service treatment records brought by the Veteran concerning his shoulders and related the Veteran's assertion that such records incorrectly referred to his right shoulder when in fact they concerned his left shoulder.  Finally, Dr. H.P. opined that the Veteran "did have shoulder problems dating back to his military career."

Degenerative joint disease of the knees was diagnosed in a July 2010 VA treatment record.

The examiner who conducted the August 2007 VA examination conducted a second VA examination in July 2010.  This examiner once again reviewed the claims file, interviewed the Veteran regarding his pertinent medical history and symptoms, performed a physical assessment of him, and had X-rays taken.  No mention of pes planus was made in the X-rays.  They showed essentially normal knees and mild glenohumeral degenerative changes in the left shoulder.  Diagnoses of bilateral moderate pes planus, bilateral chronic knee strain, and chronic left shoulder strain with a history of injury in the past were made.  The examiner opined that the pes planus is separate and distinct from the Veteran's plantar fasciitis.  The examiner then opined that all of the aforementioned conditions are not at least as likely as not related to service, in that they were incurred or permanently aggravated therein, or to a service-connected disability.  

The expert who rendered the May 2012 VHA opinion concluded, after review of the claims file, that it is at least as likely as not that the Veteran's left shoulder disability, left knee disability, and right knee disability were related to his service.  With respect to the left shoulder, the expert pointed out that the Veteran had subluxing shoulders during service and may indeed have had a dislocation then.  Also pointed out was that presence of a Hill-Sachs lesion supports the left shoulder disability starting as a traumatic injury such as a probable dislocation or chronic subluxation.  With respect to the knees, the expert highlighted that the Veteran had in-service knee complaints followed ultimately by arthroscopic examination regarding a meniscal tear.  The expert then indicated that it appears the Veteran suffered an internal derangement that led to the meniscal injury.  Finally, the expert determined that the Veteran's pes planus is a congenital defect.  It was noted that his foot symptoms such as pain were attributable to his plantar fasciitis rather than his pes planus.  The expert opined that the pes planus is more likely than not aggravated beyond its natural progression by the Veteran's plantar fasciitis.

The Board finds, given the above, that service connection for a left shoulder disability, for a left knee disability, for a right knee disability, and for pes planus is warranted.  All of the requirements for service connection has been met with respect to each of the aforementioned.

It is undisputed that the Veteran has a current left shoulder disability, left knee disability, right knee disability, and pes planus.  A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in January 2007.  Numerous diagnoses have been made since before then to present.

Some of these diagnoses involve pain in the Veteran's left shoulder and both knees as well as flat foot pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the Veteran's case, however, underlying maladies/conditions exist.  X-rays and MRI identified a deformity, slight tilt, degenerative changes/osteoarthritis, a partial tear versus tendinosis, and a questionable tear regarding the left shoulder.  For the left knee, MRI identified a tear a few years prior to the Veteran's claim.  X-rays dated late in the period on appeal were essentially normal, but earlier X-rays identified a sclerotic density.  For the right knee, X-rays dated late in the period on appeal also were essentially normal but earlier X-rays identified a periosteal reaction and slight prominence of suprapatellar fat.  X-rays further identified pes planus.  

Although normal left shoulder was diagnosed once early during the period on appeal, several non-pain diagnoses reflecting abnormality have been made as a result of the aforementioned identified underlying maladies/conditions.  These include recurrent subluxation of the left shoulder, left shoulder osteoarthritis, and chronic left shoulder strain.  Non-pain diagnoses concerning the knees include tear of medial cartilage or meniscus of knee (presumably left given the evidence), arthritis of the left knee, degenerative joint disease of the knees, and bilateral chronic knee strain.  Non-pain diagnoses of bilateral flat foot and pes planus additionally have been made.

The next question is whether the Veteran incurred an injury or disease during service or aggravated a preexisting injury or disease during service.  This case is one of in-service incurrence rather than aggravation for his left shoulder and knees.  No mention whatsoever has been made to a left shoulder or knee injury or disease preceding service.  No such injury or disease was reported by the Veteran much less noted upon his entrance into service.  

It is undisputed that the Veteran experienced left shoulder and bilateral knee problems during service.  He complained of problems including left shoulder subluxations/dislocations and knee pain.  A diagnosis of shoulder strain was made.  Although the medical evidence suggests this diagnosis concerned the right shoulder, the Veteran indicates that this is erroneous and the diagnosis concerned his left shoulder.  No discussion in this regard is necessary, given that mention definitely was made of recurrent bilateral shoulder subluxations/dislocations.  Mention also was made in regard to the Veteran's knees of PFS.

The final question regarding direct service connection is whether there is any nexus (straight, chronicity, continuity of symptomatology, or otherwise) between the Veteran's current left shoulder and knees disabilities and his service, to include his in-service problems.  Conflicting evidence exists in this regard.  Dr. H.P. essentially opined that the Veteran's left shoulder disability is related to his service.  The VHA expert did so opine both for the Veteran's left shoulder disability as well as his left knee and right knee disabilities.  However, the VA examiner reached the opposite conclusion for each of these disabilities.  

The probative value of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Assessing the above factors, the factual premise for Dr. H.P.'s opinion potentially is questionable.  The discrepancy over whether there was a diagnosed left shoulder problem during service, as Dr. H.P. relied on given the Veteran's assertions of such, rather than a right shoulder problem was noted above, as seen by the medical evidence, was noted above.  Although Dr. H.P. had considered some of the Veteran's service treatment records, he did not have access to the claims file containing all of these records as well as post-service private and VA treatment records, VA examinations, and documentation related to his claim.  The VA examiner and VHA expert reviewed the claims file.  Of note is that the claims file contained more information when reviewed later by the VHA expert than when reviewed earlier by the VA examiner.  No explanation/rationale was provided for Dr. H.P.'s opinion.  The same is true for the opinions of the VA examiner, although an explanation/rationale for each was requested in the Board's remand.  In contrast, a short albeit sufficient explanation/rationale was provided for each of the VHA expert's opinions.  It finally is notable that no specialty was set forth with respect to Dr. H.P. or the VA examiner.  The VHA expert became involved in this matter in light of a specialty in orthopedics.  This expert thus appears to be best able to render opinions in this case.

In sum, Dr. H.P.'s opinion concerning the Veteran's left shoulder is afforded little probative weight.  Some probative weight is afforded to the opinions concerning the Veteran's left shoulder and knees of the VA examiner.  A great deal of probative weight is afforded to the opinions concerning the Veteran's left shoulder and knees of the VHA expert.  The combined probative value of all opinions on whether or not the Veteran's left shoulder disability is directly related in any manner to his service thus is positive.  The combined probative value of all opinions on whether or not the Veteran's left and right knee disabilities are directly related in any manner to his service further is positive.  

Nothing more is required to establish entitlement to direct service connection for a left shoulder disability, a left knee disability, or a right knee disability.  These benefits accordingly are granted.  It follows from these determinations that there is no need to discuss any other theories of entitlement through which these benefits can be granted (secondarily via service-connected plantar fasciitis, to include consideration of Dr. Z.H.'s September 2009 letter, and presumptively).

Regarding pes planus, this case is not one of in-service incurrence.  Pes planus was reported by the Veteran as well as noted upon his entrance into service.  This condition indeed has been found to be congenital.  

The Veteran's pes planus specifically was found to be a congenital defect by the VHA expert.  However, this conclusion is outweighed by other evidence which points toward it being a congenital disease rather than a congenital defect.  Of note is Diagnostic Code 5276 of 38 C.F.R. § 4.71a.  Diagnostic Code 5276 pertains to acquired flatfoot.  It sets forth evaluations for service-connected flatfoot ranging from noncompensable to 50 percent.  Readily inferred from this is that the severity of pes planus is variable like a congenital disease rather than static in nature like a congenital defect.  The VHA expert found this to be the case for the Veteran.  His pes planus indeed was found to be aggravated beyond its natural progression.  Such language pertains to congenital diseases but not to congenital defects.  Others similarly have found the Veteran's pes planus to be of variable severity rather than static in nature.  Characterizations of this condition ranging from mild to moderate exist to include from the VA examiner.

No prejudice falls on the Veteran by a determination that his pes planus is a congenital disease versus a congenital defect since service connection may be established for the former but cannot be established for the latter.  For this reason in combination with the aforementioned reasons, a congenital disease instead of a congenital defect is at issue here.  The relevant inquiry thus is whether pes planus was aggravated beyond its natural progression during service.

In that regard, pes planus was characterized as moderate but additionally as asymptomatic upon the Veteran's entrance into service.  It again was characterized as asymptomatic just under two years later.  Upon his separation from service six years thereafter, no characterization for it was given.  Significant, however, is that he never sought in-service treatment for his pes planus.  This strongly suggests that it remained asymptomatic throughout.  Nothing contradictory is of record.  Pes planus accordingly underwent no in-service increase whether due to natural progression or otherwise.  It follows therefrom that the presumption of aggravation due to service does not apply.  

There is no need to consider whether there is any direct service connection nexus given that aggravation of the Veteran's preexisting pes planus during service has not been shown.  Presumptive service connection is not applicable because pes planus is not designated as a chronic disease.  That leaves analysis of secondary service connection.  

The Veteran has not contended that his pes planus is worse as a result of his service-connected plantar fasciitis.  Nevertheless, the VHA expert opined that the Veteran's pes planus is more likely than not aggravated beyond its natural progression by his plantar fasciitis.  This opinion, to reiterate the above, was informed by review of the claims file, supported by a short albeit sufficient explanation/rationale, and rendered by an individual with a specialty in orthopedics.  It accordingly is afforded a great deal of probative weight.  No negative opinions exist.  Therefore, entitlement to secondary service connection for pes planus is granted. 


ORDER

Service connection for a left shoulder disability is granted.

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for pes planus is granted.


REMAND

This issue of entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis unfortunately must be remanded once again.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  

Determining whether an initial evaluation in excess of 10 percent for service-connected plantar fasciitis is warranted requires consideration of the applicability of each Diagnostic Code setting forth rating criteria for a foot disability, as noted in the Board's previous remand.  Such consideration also will be required in the near future with respect to pes planus given that that condition is service-connected herein.  

In particular in this regard, the Board notes that the Veteran's service connected plantar fasciitis has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5279.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  99 indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities, while 52 indicates that it is related most closely to the listed musculoskeletal disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  38 C.F.R. § 4.27.  Diagnostic Code 5279 addresses bilateral anterior metatarsalgia (Morton's disease).  It provides for a maximum evaluation of 10 percent.  

Diagnostic Code 5276, as noted above, pertains to acquired flatfoot.  A noncompensable evaluation is assigned for mild flatfeet in which symptoms are relieved by built-up shoe or arch support.  Bilateral moderate flatfoot manifested by the weight-bearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet merits a 10 percent evaluation.  A 30 percent evaluation is warranted for severe bilateral flatfoot in which there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation for pronounced bilateral flatfoot requires marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.

Diagnostic Code 5284 is for other foot injuries.  A 10 percent evaluation is warranted for a moderate foot injury.  A moderately severe foot injury merits a 20 percent evaluation.  An evaluation of 30 percent is assigned for a severe foot injury.  The highest evaluation of 40 percent is reserved for when there is actual loss of the use of the foot.

Pyramiding, the evaluation of the same disability under various diagnoses or the same manifestation under different diagnoses, is to be avoided.  38 C.F.R. § 4.14.  Pes planus and plantar fasciitis are different disabilities.  Care must be taken to distinguish between the symptoms attributable to the Veteran's plantar fasciitis and to his pes planus, however, given that both are disabilities of the feet.  

Neither the August 2007 VA examination nor the July 2010 VA examination specifically categorized symptoms as stemming from plantar fasciitis or pes planus.  The same is true of the post-service VA and private treatment records dated during the period on appeal.  Further, the Board is prohibited from rendering its own opinion on such a medical question.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  It follows that additional development must be undertaken with respect to plantar fasciitis and pes planus symptomatology.  Indeed, the duty to assist requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Making arrangements for such an examination and/or opinion can only be accomplished on remand.

The possibility exists, once the aforementioned additional development is completed, that some of all of the symptoms attributable to the Veteran's plantar fasciitis and to his pes planus cannot be distinguished.  As such, it may be concluded that these conditions should be evaluated together as one foot disability rather than as two separate foot disabilities.  Of note in this regard is that, since there is no specific Diagnostic Code addressing it, plantar fasciitis is evaluated as the most analogous disability.  Also of note is that Diagnostic Code 5284 is all-encompassing in nature.

Due to the above, the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis is inextricably intertwined with the issue of the initial evaluation to be assigned for service-connected pes planus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  A determination with respect to the issue of the initial evaluation to be assigned for service-connected pes planus therefore must be undertaken before or at least contemporaneous to adjudication of the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis.  Id.

Of final note is that in the case of proximate aggravation of a non-service-connected injury or disease resulting in disability from a service-connected disability, only the degree of additional disability over and above the degree of disability existing prior to the aggravation which is not due to natural progression is compensable.  38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 439.  The extent of aggravation is derived by determining the current level of severity and deducting the baseline level of severity of the pes planus before onset of the aggravation as well as the level of severity due to natural progression.  Id.  

The Veteran thus may receive compensation only for the portion of his pes planus which is attributable to aggravation from his plantar fasciitis.  To determine the amount of aggravation, findings must be made with respect to his current level of severity, the level of severity before aggravation by plantar fasciitis, and the level of severity due to natural progression.  Some findings concerning the currently level of severity are of record in the VA examinations and post-service VA and private treatment records dated during the period on appeal.  Yet no findings concerning the level of severity before aggravation by plantar fasciitis and the level of severity due to natural progression exist.  These missing level of severity findings may impact not only the evaluation of pes planus but also that of plantar fasciitis in that the possibility of one evaluation for both conditions together was recognized above.  As such, they must be made on remand along with the findings discussed above.  The level of severity findings specifically must be made during the remand examination and/or opinion in light of the aforementioned prohibition on the Board from rendering its own opinion on medical questions.  Stefl, 21 Vet. App. at 120; Colvin, 1 Vet. App. at 171, overturned on other grounds, Hodge, 155 F.3d at 1356.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file any updated VA treatment records regarding the Veteran.  This also shall include making reasonable efforts as outlined above with respect to any pertinent private treatment records newly identified by him during the course of this remand.  

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding his pes planus and plantar fasciitis.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant history and symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to the symptoms attributable to the Veteran's plantar fasciitis as well as those attributable to his pes planus.  The examiner additionally shall opine as to the current level of severity of pes planus, the baseline level of severity of pes planus before onset of aggravation from plantar fasciitis, and the level of severity due to natural progression.  

A complete explanation/rationale shall be provided for this opinion and any other opinion rendered.  If an opinion cannot be provided without speculation, the examiner shall provide a complete explanation/ rationale for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render a nonspeculative opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.

3.  Taking care to avoid pyramiding, finally assign an initial evaluation for the service-connected portion of pes planus and also readjudicate the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected plantar fasciitis.  This may involve two separate initial evaluations, one for each condition, or one initial evaluation for both conditions combined.  In either situation, a complete explanation/ rationale shall be provided.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


